445 F.2d 300
UNITED STATES of America, Appellee,v.Robert Paul ZAUGH, Appellant.
No. 26849.
United States Court of Appeals, Ninth Circuit.
June 24, 1971.

Terry Joseph Amdur, of Greene & Pancer, Santa Monica, Cal., for appellant.
Robert L. Meyer, U.S. Atty., David R. Nissen, Chief Criminal Division; Andrew R. Willing, Asst. U.S. Atty., Arnold G. Regardie, Asst. U.S. Atty., Los Angeles, Cal., for appellee.
Before CHAMBERS, BROWNING and ELY, Circuit Judges.
PER CURIAM:


1
Zaugh was convicted for having violated 50 U.S.C. App. § 462 by refusing to complete an armed forces physical examination. We affirm.


2
Zaugh's contention that the Selective Service System is unconstitutional under the Ninth Amendment is without merit. United States v. Uhl, 436 F.2d 773 (9th Cir.1970). The same is true as to his contention that the System is unconstitutional under the equal protection clause of the Fourteenth Amendment. Smith v. United States, 424 F.2d 267 (9th Cir.1970).


3
Zaugh's remaining contention is that his conviction cannot stand because he was unaware of the specific penalties which could be imposed for his failure to comply with the law. His argument as to this is frivolous and does not warrant comment.


4
Affirmed.